DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 6/18/2021. Claims 21-40 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/625,940, filed 2/2/2018. The assignee of record is USI Technologies, Inc. The listed inventor(s) is/are: Wampler, Christopher.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 22-27, 29-34, 36-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 11,042,602. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are transparently found in the listed patent(s) with obvious wording variations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 28, & 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urban et al. (US 20170212874 A1, published 7/27/2017; hereinafter Urb) in view of Hiltch et al. (US 20160100221 A1, published 4/7/2016; hereinafter Hil).
For Claim 21, Urb teaches a method of preventing a user abandonment from a browser window on a user mobile device, the method comprising: 
determining an abandonment event upon detecting that a popstate is triggered by the user (Urb ¶ 0036 When a web browser event that corresponds to the selection of, for example, the back button (i.e., “popState”) occurs, the custom triggering object in the history API may be read. This may prompt the mobile computing device to provide content to the user (e.g., a message, an overlay, and/or may redirect the user to another webpage)); 
directing the browser window based on the action (Urb ¶ 0036).
Urb does not explicitly teach querying an abandonment profile of the user to determine an action to take responsive to the abandonment event.
However, Hil teaches querying an abandonment profile of the user to determine an action to take responsive to the abandonment event (Hil ¶ 0011 identify an attempt to access a web source; retrieve an abandonment profile including at least one abandonment metric, wherein each abandonment metric represents a feature associated with abandonment of the video content item and is associated with any of: a user device attempting to access the web source, a user attempting to access the web source, and a video content item existing on the web source; and generate at least one recommendation based on the abandonment profile, wherein each recommendation indicates at least one action that will reduce the chance of premature video content abandonment.).
Hil and Urb are analogous art because they are both related to abandonment.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the abandonment profile techniques of Hil with the system of Urb to reduce the chance of premature video content abandonment (Hil ¶ 0011).
For Claim 28, Urb teaches a system for preventing user abandonment from a browser window on a user mobile device, the system comprising: a processor; and one or more sequences of instructions, which when executed by the processor cause the processor to carry out the steps of: 
determining an abandonment event upon detecting that a popstate is triggered by the user (Urb ¶ 0036 When a web browser event that corresponds to the selection of, for example, the back button (i.e., “popState”) occurs, the custom triggering object in the history API may be read. This may prompt the mobile computing device to provide content to the user (e.g., a message, an overlay, and/or may redirect the user to another webpage)); 
directing the browser window based on the action (Urb ¶ 0036).
Urb does not explicitly teach querying an abandonment profile of the user to determine an action to take responsive to the abandonment event.
However, Hil teaches querying an abandonment profile of the user to determine an action to take responsive to the abandonment event  (Hil ¶ 0011 identify an attempt to access a web source; retrieve an abandonment profile including at least one abandonment metric, wherein each abandonment metric represents a feature associated with abandonment of the video content item and is associated with any of: a user device attempting to access the web source, a user attempting to access the web source, and a video content item existing on the web source; and generate at least one recommendation based on the abandonment profile, wherein each recommendation indicates at least one action that will reduce the chance of premature video content abandonment.).
Hil and Urb are analogous art because they are both related to abandonment.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the abandonment profile techniques of Hil with the system of Urb to reduce the chance of premature video content abandonment (Hil ¶ 0011).
For Claim 35, Urb teaches a method of preventing a user abandonment from a browser window on a user mobile device, the method comprising: redirecting a browser window, responsive to detecting that a popstate is triggered by the user (Urb ¶ 0036 When a web browser event that corresponds to the selection of, for example, the back button (i.e., “popState”) occurs, the custom triggering object in the history API may be read. This may prompt the mobile computing device to provide content to the user (e.g., a message, an overlay, and/or may redirect the user to another webpage)).
	Urb does not explicitly teach based on an abandonment profile.
However, Hil teaches based on an abandonment profile (Hil ¶ 0011 identify an attempt to access a web source; retrieve an abandonment profile including at least one abandonment metric, wherein each abandonment metric represents a feature associated with abandonment of the video content item and is associated with any of: a user device attempting to access the web source, a user attempting to access the web source, and a video content item existing on the web source; and generate at least one recommendation based on the abandonment profile, wherein each recommendation indicates at least one action that will reduce the chance of premature video content abandonment.).
Hil and Urb are analogous art because they are both related to abandonment.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the abandonment profile techniques of Hil with the system of Urb to reduce the chance of premature video content abandonment (Hil ¶ 0011).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190253332 A1, CORRELATED PAGE RESOURCES FOR SINGLE PAGE APPLICATIONS
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446